   8:20-cv-00231-BCB-CRZ Doc # 21 Filed: 03/23/21 Page 1 of 1 - Page ID # 43




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

SCOTT SALISBURY,

                    Plaintiff,                             8:20CV231

      vs.
                                                             ORDER
UNION    PACIFIC                 RAILROAD
COMPANY,

                    Defendant.




      After conferring with counsel, and to facilitate the parties’ current efforts to
settle this case without incurring further expenses,

      IT IS ORDERED:

      1)     The unexpired case progression deadlines are stayed pending
further order of the court.

      2)     A telephonic hearing will be held on April 14, 2021 at 10:30 a.m. to
discuss modifying the case progression deadlines. The parties shall use the
conferencing information assigned to this case to participate in the hearing. This
hearing will be cancelled upon advance notice that the case is settled.


      March 23, 2021.
                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
